Citation Nr: 1227820	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  09-35 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia, anxiety, and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active air service from September 1972 to May 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in May 2012.  A transcript of the hearing is associated with the claims file. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.

At the outset, the Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U. S. Court of Appeals for Veterans Claims (Court) found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability "that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.

In light of the Court's decision and evidence of record showing that the Veteran filed a claim of entitlement to service connection for schizophrenia, anxiety, and depression; but has been diagnosed with various psychiatric disabilities to include both schizophrenia and a personality disorder, the Board will construe the Veteran's claim as one for service connection for an acquired psychiatric disability, to include schizophrenia, anxiety, and depression.  

A review of the Veteran's service treatment records (STRs) shows that in February 1973, the Veteran was sent for a psychiatric evaluation as a result of being repeatedly late for duty despite counseling.  Based on the history provided by the Veteran and a mental status examination of the Veteran, the examining psychologist diagnosed schizoid personality, chronic and severe.  The examiner returned the Veteran to duty with a certificate strongly recommending his immediate administrative separation as there was a very strong possibility that the Veteran would continue to have difficulties with the Air Force in the future.  The examiner further reported that it was unlikely that the Veteran would be able to adapt in any way to the military environment with its restrictions, regulations, and inflexibilities.  In May 1973, it was determined that the Veteran had schizoid personality that existed prior to his active service and he was administratively separated from active service.  

The Board notes that a Veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

By "clear and unmistakable evidence" it is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

A review of the Veteran's STRs is absent any indication that the Veteran had a psychiatric disability at the time of his entrance into active service.  Furthermore, the in-service determination that the Veteran's schizoid personality existed prior to his active service is not sufficient evidence to show that it clearly and unmistakably existed prior to his active service as required by 38 U.S.C.A. § 1111.  

At his May 2012 Board hearing, the Veteran reported that he had never experienced any sort of psychiatric problems prior to his active service, but that he had continued to experience difficulties since his separation.  He reported that he began receiving mental health treatment at the VA Medical Center in North Little Rock, Arkansas as early as 1975 as a result of his symptoms.  Various attempts to obtain records from the North Little Rock VA Medical Center have been made.  However, a review of those requests shows that the years of treatment listed were limited to 1973.  As the Veteran reported that he received treatment at the North Little Rock VA Medical Center in 1975, a broader search must be conducted in an attempt to obtain these records.  

A review of the post-service medical evidence of record shows that the Veteran has received mental health treatment at the VA Medical Center since at least 2000.  A review of the treatment notes of record show that, as noted above, he has been diagnosed with various psychiatric disabilities to include paranoid schizophrenia, depression, generalized anxiety disorder, and a personality disorder.  

In an August 2011 letter, the Veteran's VA Medical Center treating psychiatrist, Dr. S.F., reported that the Veteran had been diagnosed with schizophrenia which had caused him many difficulties, to include paranoia, delusions, anxiety, and depression.  Dr. S.F. further reported that according to the history provided by the Veteran, these various symptoms had their onset during the Veteran's active service.  

A review of the record shows that the Veteran has never been afforded a VA examination to determine the exact nature and etiology of his psychiatric disability. 

In light of the Veteran's diagnosis of schizoid personality in active service and his current treatment for mental health disabilities, to include schizophrenia, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present acquired psychiatric disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, current treatment notes must be obtained before a decision is rendered in this case.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action:

1. The RO or the AMC should undertake appropriate development to obtain any records of mental health treatment from the VA Medical Center in North Little Rock, Arkansas from 1975.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review. 

2. The RO or the AMC should undertake appropriate development to obtain any other outstanding, pertinent records.  Any additional treatment records identified by the Veteran should also be obtained and associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

3. Again, the Board notes that in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims files, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims files and provide medical opinions in conjunction with the development requested herein.

4. The Veteran should then be afforded a VA examination by a psychiatrist with sufficient expertise to determine the nature and etiology of any currently present acquired psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present acquired psychiatric disability as to whether the disability clearly and unmistakably existed prior to the Veteran's active service and if so, whether it clearly and unmistakably was not aggravated by active service beyond the normal progression of the disability.

With regard to any acquired psychiatric disability found to not clearly and unmistakably exist prior to the Veteran's active service, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is etiologically related to the Veteran's active service, to include his diagnosis of schizoid personality in active service.

If the Veteran is diagnosed with schizophrenia, the VA examiner is asked to specifically comment on its relation, if any, to the active service diagnosis of schizoid personality.  

The VA examiner should also provide an assessment as to the reliability of the Veteran's various reports of psychiatric history.  

The complete rationale for all opinions expressed must be provided.

5. The RO or the AMC should confirm that any medical opinions provided comport with this remand and undertake any other development it determines to be warranted.

6. Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disability based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


